ORDER
In a disciplinary proceeding, the Board of Governors of the Kentucky Bar Association concluded that the respondent was guilty of four counts of unethical and unprofessional conduct calculated to bring the bench and bar of Kentucky into disrepute.
In violation of Disciplinary Rules 1-102(A)(4), 3-101(A), 1-102(A)(5) and (6), and SCR 3.470 and SCR 3.130(1), respondent allowed a nonlawyer to handle a case under the auspices of respondent’s office without adequate supervision.
The Board recommends that the respondent be suspended from the practice of law for a period of one (1) year and that he be required to pay the costs of this action.
Having reviewed the Board’s decision, the Court adopts the findings and recommendations of the Board of Governors. The respondent is hereby suspended from the practice of law for a period of one (1) year and directed to pay the costs of this proceeding. Respondent is further directed to comply with SCR 3.390.
STEPHENS, C.J., and GANT, VANCE and WINTERSHEIMER, JJ., concur.
COMBS and LAMBERT, JJ., dissent and would impose a six-months’ suspension.
LEIBSON, J., not sitting.